In a child custody proceeding pursuant to Family Court Act article 6, in which the mother moved for modification of an order of the Family Court, Queens County, dated June 7, 1989, granting the father custody of the parties’ daughter and limiting the mother’s supervised visitation, the father appeals from (1) an order of the Family Court, Queens County (De Phillips, J.), dated June 28, 1991, which directed, inter alia, that the mother have unsupervised visitation with the parties’ daughter for the period between July 8, 1991, and August 31, 1991, and (2) an order of the same court dated July 15, 1991, which awarded temporary custody of the child to the mother.
*474Ordered that the appeals are dismissed as academic, with one bill of costs to the respondent, payable by the appellant.
Subsequent to the oral argument of the instant appeals, the Family Court issued an order granting the mother permanent custody of her infant daughter, thereby rendering academic the orders appealed from (see, Connolly v Connolly, 48 AD2d 875). Balletta, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.